MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                  Sep 30 2019, 11:03 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Anthony J. Williams,                                     September 30, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-974
        v.                                               Appeal from the Vigo Superior
                                                         Court
State of Indiana,                                        The Honorable John T. Roach,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         84D01-1808-F4-2699



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-974 | September 30, 2019                Page 1 of 6
                                       Statement of the Case
[1]   Anthony J. Williams appeals his sentence following his conviction for unlawful

      possession of a firearm by a serious violent felon, as a Level 4 felony, pursuant

      to a guilty plea. Williams raises one issue for our review, namely, whether his

      sentence is inappropriate in light of the nature of the offense and his character.

      We affirm.


                                 Facts and Procedural History
[2]   On August 3, 2018, Williams’ daughter was arguing with her boyfriend, Deric

      Suddoth, while in Williams’ home. At one point, Suddoth tried to pull his

      girlfriend out of the house by her arms. Williams’ wife, Rubye Williams, asked

      Suddoth to leave, but he refused. Rubye then called Williams, who was not at

      the house at the time, and asked him to get Suddoth out of the house. Williams

      returned to the house and saw his daughter and Suddoth arguing near the

      street. Williams and Suddoth then became involved in a physical altercation,

      and Williams hit Suddoth with a handgun. At that point, the handgun

      discharged, and a bullet struck Suddoth in the face.


[3]   The State charged Williams with one count of unlawful possession of a firearm

      by a serious violent felon, as a Level 4 felony; two counts of battery, as Level 5

      felonies; and one count of criminal recklessness, as a Level 6 felony.

      Thereafter, Williams pleaded guilty to one count of unlawful possession of a

      firearm by a serious violent felon, as a Level 4 felony. Pursuant to the plea

      agreement, the parties agreed that Williams’ sentence would not exceed eight


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-974 | September 30, 2019   Page 2 of 6
      years and that any executed time would be served in a community corrections

      program. In exchange for Williams’ plea, the State dismissed the remaining

      charges. Following a hearing, the trial court accepted Williams’ guilty plea.

      The court then sentenced Williams to eight years, with five years in a

      community corrections home detention program and three years suspended to

      probation. This appeal ensued.


                                     Discussion and Decision
[4]   Williams contends that his sentence is inappropriate in light of the nature of the

      offense and his character. Indiana Appellate Rule 7(B) provides that “[t]he

      Court may revise a sentence authorized by statute if, after due consideration of

      the trial court’s decision, the Court finds that the sentence is inappropriate in

      light of the nature of the offense and the character of the offender.” This court

      has recently held that “[t]he advisory sentence is the starting point the

      legislature has selected as an appropriate sentence for the crime committed.”

      Sanders v. State, 71 N.E.3d 839, 844 (Ind. Ct. App. 2017). And the Indiana

      Supreme Court has recently explained that:


              The principal role of appellate review should be to attempt to
              leaven the outliers . . . but not achieve a perceived “correct”
              result in each case. Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.
              2008). Defendant has the burden to persuade us that the
              sentence imposed by the trial court is inappropriate. Anglemyer v.
              State, 868 N.E.2d 482, 494 (Ind.), as amended (July 10, 2007),
              decision clarified on reh’g, 875 N.E.2d 218 (Ind. 2007).


      Shoun v. State, 67 N.E.3d 635, 642 (Ind. 2017) (omission in original).

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-974 | September 30, 2019   Page 3 of 6
[5]   Indiana’s flexible sentencing scheme allows trial courts to tailor an appropriate

      sentence to the circumstances presented, and the trial court’s judgment “should

      receive considerable deference.” Cardwell, 895 N.E.2d at 1222. Whether we

      regard a sentence as inappropriate at the end of the day turns on “our sense of

      the culpability of the defendant, the severity of the crime, the damage done to

      others, and myriad other facts that come to light in a given case.” Id. at 1224.

      The question is not whether another sentence is more appropriate, but rather

      whether the sentence imposed is inappropriate. King v. State, 894 N.E.2d 265,

      268 (Ind. Ct. App. 2008). Deference to the trial court “prevail[s] unless

      overcome by compelling evidence portraying in a positive light the nature of the

      offense (such as accompanied by restraint, regard, and lack of brutality) and the

      defendant’s character (such as substantial virtuous traits or persistent examples

      of good character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[6]   The sentencing range for a Level 4 felony is two years to twelve years, with an

      advisory sentence of six years. See Ind. Code § 35-50-2-5.5 (2019). Here, the

      trial court identified as aggravating factors Williams’ criminal history and the

      fact that Williams was on parole when he committed the instant offense. And

      the court identified as mitigators the fact that Williams had accepted

      responsibility for his actions and that he suffers from post-traumatic stress

      disorder. The trial court found that the aggravators outweighed the mitigators

      and imposed a sentence of eight years, with five years in a community

      corrections home detention program and three years suspended to probation.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-974 | September 30, 2019   Page 4 of 6
[7]   On appeal, Williams asserts that his sentence is inappropriate in light of the

      nature of the offense because the offense was “somewhat justified” since “he

      was protecting his family” from Suddoth. Appellant’s Br. at 8. And Williams

      asserts that his sentence is inappropriate in light of his character because “he

      accepted responsibility for his actions immediately by speaking to police and

      admitting his involvement.” Id.


[8]   However, Williams has not met his burden to demonstrate that his sentence is

      inappropriate. With respect to the nature of the offense, Williams admitted to

      having possessed a firearm despite the fact that he has a prior conviction that

      qualified him as a serious violent felon. Further, Williams used that handgun

      to strike Suddoth, which resulted in Suddoth sustaining a gunshot wound to the

      face. And, while Williams contends that he was justified in his possession of

      the firearm because he was protecting his family, Williams had possessed the

      firearm before the altercation between his daughter and Suddoth. In other

      words, Williams unlawfully possessed the firearm entirely independent of the

      circumstances in which he used it. Accordingly, we cannot say that Williams’

      sentence is inappropriate in light of the nature of the offense.


[9]   As to his character, Williams has a lengthy criminal history that spans several

      states and includes prior convictions for burglary, forgery, possession of a

      controlled substance, and receiving stolen property. In addition, Williams’

      criminal history includes two federal convictions for possession of a firearm by

      a serious violent felon. And Williams was on parole for those federal

      convictions at the time of the current offense.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-974 | September 30, 2019   Page 5 of 6
[10]   Still, Williams asserts that his sentence is inappropriate despite his criminal

       history because the instant offense constituted a violation of the terms of his

       parole, which violation will “likely” result in Williams serving 33 to 41 months

       in federal prison. Appellant’s Br. at 8. In essence, Williams contends that “an

       8-year sentence to be served after nearly 4 years in federal prison was

       inappropriate.” Id. Williams’ argument on this point is not well taken. We

       acknowledge that Williams is likely to serve time in a federal prison because he

       violated the terms of his federal parole. But we cannot say that Williams’

       sentence for the instant offense is inappropriate simply because the offense will

       also result in the revocation of his parole in another case. Rather, as discussed

       above, Williams has a lengthy criminal history that reflects poorly on his

       character. We conclude that Williams’ sentence is not inappropriate, and we

       affirm his sentence.


[11]   Affirmed.


       Bailey, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-974 | September 30, 2019   Page 6 of 6